Exhibit 21.1 SUBSIDIARIES OF THE COMPANY SUBSIDIARIES OF GULFMARK OFFSHORE, INC. Name of Subsidiary or Organization State or Country of Incorporation Gulf Offshore N.S. Limited United Kingdom GulfMark North Sea Limited United Kingdom S.E.A. Personnel Services Limited United Kingdom Gulf Offshore Guernsey, Ltd. Guernsey Gulf Offshore Guernsey International Limited Guernsey Gulf Marine Far East PTE, Ltd. Singapore Gulf Offshore Marine International, S. de R.L. Panama Gulf Marine (Servicos Maritimos) do Brasil Limitada Brazil Semaring Logistics (M) Sdn. Bhd. Malaysia GulfMark Malaysia Inc. Malaysia Chalvoyage (M) Sdn. Bhd. Malaysia GulfMark Offshore Marine Malta, Ltd. Malta GulfMark Servicios de Mexico, S. de R.L. de C.V. Mexico GulfMark de Mexico, S. de R.L. de C.V. Mexico Gulf Channel Offshore Servicos LDA Angola GulfMark Norge AS Norway Gulf Offshore Norge AS Norway GulfMark Rederi AS Norway Gulf Offshore Marine International B.V. Netherlands GulfMark Oceans, L.P. Cayman Islands GOMI Holdings, Inc. Delaware GM Offshore, Inc. Delaware GulfMark Capital, LLC Delaware GulfMark Management, Inc. Delaware GulfMark Resources, LLC Delaware GulfMark Shipping, LLC Delaware GulfMark Americas, Inc. Delaware
